Citation Nr: 0813841	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  97-02 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966 and from July 1970 to April 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO denied entitlement to 
service connection for PTSD.  

In July 1998, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

This matter was previously before the Board in January 1999, 
June 2000, and September 2003 and was remanded on each 
occasion for further development.  The requested development 
has been completed to the extent possible and the case has 
returned to the Board for further appellate review.


FINDING OF FACT

The competent evidence of record does not establish the 
occurrence of an in-service stressor or that the veteran has 
a diagnosis of PTSD in accordance with the DSM-IV (American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994)).


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA issued VCAA notice letters in February 2001, April 2004, 
September 2006, and December 2006.  These letters informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit pertinent evidence 
and/or information in his possession to the AOJ.  
Additionally, the December 2006 letter informed the veteran 
as to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process, 
as was the case here.  Pelegrini, 18 Vet. App. at 120. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  The 
veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing.  The Board has carefully reviewed the 
veteran's statements and testimony and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  In 
this regard, the Board notes that the veteran submitted a 
VCAA Notice Response, dated in March 2006, indicating that he 
had no other information or evidence to give VA to 
substantiate his claim.

In June 2000, the Board remanded the veteran's claim for 
service connection for PTSD to the AOJ in order to have 
reported stressors verified by the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
(The Board notes that this entity is now referred to as the 
U.S. Army and Joint Services Records Research Center - 
JSRRC.)  In October 2002, the USASCRUR responded and provided 
a copy of a historical report of the 1st Battalion, 2nd 
Infantry for the period covering February 16, 1971 to March 
15, 1972.  With regard to the veteran's non-combat stressors, 
such as his treatment of heroin addicts, his treatment for 
falling down a flight stairs and any personal assaults, 
USASCRUR indicated that such information would be maintained 
in his Official Military Personnel File (OMPF), to include 
any Criminal Investigative reports.  The veteran's service 
personnel records were received in April 2005.  See November 
2007 supplemental statement of the case.  The Board also 
notes a response from NPRC indicated that the veteran's 
medical records were "missing for file" and that their 
whereabouts were unknown.  In this regard, the Board notes 
that the claims folder does contain some service medical 
records for the veteran.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the DSM-IV.

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App.  
at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997). 

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran asserts that service connection is warranted for 
PTSD.  As stated above, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).  

In this case, the Board finds that the veteran's claim for 
service connection fails for two reasons.

First, there is no credible supporting evidence showing that 
the veteran had an in-service stressor.  As noted above, if 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
However, in this case, the record does not establish, and the 
veteran does not contend, that his in-service stressors are 
related to engaging in combat activity with the enemy.

Regarding his in-service stressors, the veteran contends that 
it was unfair that he did not get to go to Vietnam.  He also 
reported that on his first day of military service, he was 
mistreated by a sergeant that greeted new arrivals at the 
camp.  He stated that sometime in 1965 or 1966 he passed out 
because he was drunk and that a sergeant threw him down three 
flights of stairs.  He also mentioned seeing an airman fall 
from a plane, being held in captivity during filed exercise, 
working in an emergency room and seeing a dead person, and 
seeing people die in an automobile accident in Germany.  The 
veteran further claims that he was unfairly assigned to camp 
artillery field when he was an SP4 medic.  The veteran claims 
that he was treating heroin addicts at Fort Riley, Kansas, 
and was attacked and beaten.  The veteran also noted an 
attack on a nuclear weapons storage facility while he was in 
charge of a security detail in Italy.  See, e.g., VA 
Memorandum to USASCRUR, dated in January 2002.

As the record does not demonstrate that the veteran engaged 
in combat activity with the enemy, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of his claimed stressors.  In this regard, the 
Board finds that the record does not contain any independent 
evidence that corroborates his statements as to the 
occurrence of these claimed stressors.  Other than the 
veteran's statements and testimony regarding the occurrence 
of the aforementioned stressors, the claims folder does not 
contain any additional evidence of their actual happening.  
In this regard, the Board notes that the October 2002 
response of USASCRUR indicated that if the veteran could 
provide the name of his attacker in 1971, further searches 
could be performed.  A letter to the veteran from the RO, 
dated in December 2002, requested the veteran to provide the 
name of the attacker.  The record does not reflect that the 
veteran responded to this inquiry.  The Board also notes that 
the RO requested that the USASCRUR research the veteran's 
claimed stressors.  However, in 2002, the USASCRUR indicated 
that it was only able to obtain a historical reported 
submitted by the 1st Battalion, 2nd Infantry covering the 
period from February 16, 1971 to March 15, 1972.  A review of 
this document and the available service medical and personnel 
records does not corroborate the veteran's claimed stressors.  
Therefore, in the absence of any evidence to the contrary, 
the Board concludes that that there is no independent 
evidence to corroborate the veteran's statement as to the 
occurrence of his claimed stressors.

Second, the veteran's claim for service connection fails 
because the probative, competent clinical evidence of record 
does not establish that the veteran has a current PTSD 
diagnosis in accordance with DSM-IV.  The Board acknowledges 
that there is a diagnosis of PTSD of record.  See July 1998 
VA treatment record; see also January 1999 VA treatment 
record (noting a history of PTSD, without further 
explanation).  However, the Board finds that the July 1998 
diagnosis of PTSD cannot be relied upon because it was based 
on unverified stressors.  In fact, the July 1998 VA treatment 
record does not reflect that the diagnosing physician 
considered the veteran's military stressors as such were not 
discussed in the treatment record.  Further, this record did 
not indicate a review of the claims file.

The record also reflects that the veteran has had two VA 
psychiatric examinations.  A report of a VA examination 
conducted in August 1996 reveals an Axis I diagnosis of 
dysthymia, mild, chronic.  The report of the August 1996 VA 
examination indicates that the VA examiner considered the 
veteran's reports of his in-service stressors in formulating 
the diagnosis.  The Board notes that the August 1996 VA 
examination report did not indicate that the veteran's claims 
folder had been reviewed.  The Board further notes a report a 
VA examination conducted in September 2007.  After a review 
of the veteran's claims folder, to include an August 1976 
psychiatric evaluation and current VA treatment records, the 
VA examiner provided an Axis I diagnosis of bipolar disorder.  
The 2007 VA examiner stated that the "most reasonable 
psychiatric diagnosis, which explains [the veteran's] 
symptoms and illness course over the years is bipolar 
disorder."  The 2007 VA examiner acknowledged that veteran 
reported some PTSD-like symptoms, but the VA examiner stated 
that the veteran did not meet the full criteria for PTSD and 
there did not seem to be any clear link between his reported 
symptoms and those events which have been verified in the 
claims file.  According to the examiner, it not clear if the 
veteran was delusional about the past events or if they were 
just not recorded well in his history.  

The record also reflects that since 1996, the veteran has 
sought treatment for psychiatric disabilities that have been 
alternatively diagnosed as bipolar disorder, dysthymia, major 
depression with psychotic features, adjustment disorder, 
general anxiety disorder, and borderline personality 
disorders.  The Board notes that the record contains a 
private bio/psycho/social history, undated, revealing a 
diagnoses of dysthymia and borderline personality disorder 
after a review of the veteran's pertinent history and a 
mental status examination.  See also Neuropsychological 
assessment, received in March 1996 (revealing an Axis I 
diagnosis of anxiety disorder, not otherwise specified, 
severe, with depression and somatic features). 

In determining whether the veteran currently has PTSD related 
to an incident in service, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In so doing, 
the Board may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have previously been found to be inaccurate 
or because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

In weighing the probative value of the evidence, the Board 
finds the August 1996 and September 2007 psychiatric 
diagnoses of dysthymia and bipolar disorder to be more 
probative than the diagnosis of PTSD reported on the July 
1998 VA treatment record.  In particular, the Board finds the 
September 2007 diagnosis to carry the most probative value as 
the diagnosis was made after a review of the claims folder 
and an examination.  Further, the Board finds the September 
2007 VA examination to be probative as the examiner provided 
a clear rationale as to why a diagnosis of PTSD was not 
warranted for the veteran, to include consideration of the 
veteran's in-service stressors.  Alternatively, the Board 
again notes that the July 1998 VA treatment record did not 
consider the veteran's in-service stressors and did not 
provide a supporting rationale for the PTSD diagnosis 
provided at that time.  The July 1998 treatment record does 
not reflect a PTSD diagnosis in accordance with the DSM-IV.  
As such, the Board places no probative value on the July 1998 
VA treatment record diagnosis of PTSD.  Therefore, as the 
competent clinical evidence of record does not demonstrate 
that the veteran has current PTSD, the Board concludes that 
an award of service connection is not justified.  Support for 
this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) where the Court found that Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability and in the absence of proof of a present 
disability there can be no valid claim.

Thus, although the veteran asserts that he has PTSD that is 
related to service, he is not competent to provide an opinion 
requiring medical knowledge because he has not been show to 
posses the requisite skills, knowledge, or training.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In sum, 
the evidence does not independently corroborate the veteran's 
claimed stressors and the probative, competent medical 
evidence of record does not reveal a diagnosis of PTSD in 
accordance with DSM-IV.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2007), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


